Citation Nr: 0217427	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  89-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Whether there has been a timely appeal from denials of 
service connection for residuals of gallbladder removal, 
heart disease, and a psychiatric disability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 30 to August 14, 
1943, and from September 1944 to August 1946.

This appeal came to the Board of Veterans' Appeals (Board) 
from November 1988 and later rating decisions by the RO that 
denied service connection for colon cancer.  In July 1986, 
the Board denied service connection for residuals of 
ionizing radiation exposure, including colon cancer, and a 
February 1990 Board decision concluded that a new factual 
basis had not been presented to demonstrate that cancer of 
the colon was incurred in or aggravated by active service 
and denied service connection for colon cancer.  The portion 
of the July 1986 Board decision, denying service connection 
for colon cancer, and the February 1990 Board decision were 
vacated by an April 1997 Board decision because 
consideration of the issue of service connection for colon 
cancer at the time of the July 1986 decision was not 
appropriate and violated the veteran's right to due process.  

In April 1997, the Board remanded this issue to the RO for 
additional development and consideration of the issue of 
service connection for colon cancer on a de novo basis.  At 
that time, the Board also remanded the case to the RO for 
issuance of a supplemental statement of the case on the 
issue of whether the veteran had submitted a timely appeal 
to a March 1995 RO rating decision that denied service 
connection for residuals of gallbladder removal, heart 
disease, and a psychiatric condition.


In an August 2000 decision, the RO denied service connection 
for residuals of cataract surgery.  The veteran was notified 
of this determination in a supplemental statement of the 
case dated in August 2000.  The record does not show that he 
submitted a timely appeal to that decision.  In a written 
argument dated in October 2002, the veteran's representative 
requested service connection for residuals of cataract 
surgery.  This argument constitutes an application to reopen 
the claim for service connection for residuals of cataract 
surgery that has not been adjudicated by the RO and will not 
be addressed by the Board.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Colon cancer was first manifest many years after 
service.

2.  The veteran is a "radiation-exposed veteran."

3.  The veteran's claim for service connection for residuals 
of gallbladder removal, heart disease, and a psychiatric 
condition was denied in a March 1995 RO rating decision; he 
was notified of this decision in March 1995; in March 1995 
the RO sent him a statement of the case on those issues; in 
April 1995 he submitted correspondence indicating 
disagreement with the denial of service connection for heart 
disease and the psychiatric condition; he did not submit 
correspondence indicating his disagreement with the denial 
of service connection for residuals of gallbladder removal 
within one year of the March 1995 letter notifying him of 
the denial of service connection for that condition or 
within 60 days of issuance of the statement of the case on 
that issue; he did not request an extension of time for 
filing of a notice of disagreement or substantive appeal on 
the denial of service connection for residuals of 
gallbladder removal.




CONCLUSIONS OF LAW

1.  Colon cancer is presumed to be service-connected.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(d) (2002).

2.  The veteran did not submit a notice of disagreement with 
the determination in the March 1995 RO rating decision, 
denying service connection for residuals of gallbladder 
removal, nor did he submit a timely appeal after receipt of 
a statement of the case on that issue, and the Board does 
not have jurisdiction over the denial of service connection 
for residuals of gallbladder removal; he did submit a timely 
notice of disagreement and substantive appeal following 
issuance of the statement of the case on the issues denying 
service connection for heart disease and a psychiatric 
condition, and the Board does have jurisdiction over the 
denial of service connection for heart disease and a 
psychiatric condition.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 
& Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for 
colon cancer and as to whether or not there has been a 
timely appeal from the denials of service connection for 
residuals of gallbladder removal, heart disease, and a 
psychiatric condition, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the colon cancer.  He and 
his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The Board is granting service 
connection for colon cancer in this decision, and the issue 
of whether there has been a timely appeal from denials of 
service connection for residuals of gallbladder removal, 
heart disease, and psychiatric disabilities is limited to 
the evidence on file, or constructively on file, at the time 
of the decision being challenged.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is no 
prejudice to him by appellate consideration of the claims at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for Colon Cancer

A.  Factual Background

The veteran had active service from June 30 to August 14, 
1943, and from September 1944 to August 1946.

Statements and testimony from the veteran and his wife are 
to the effect that the veteran has colon cancer due to his 
exposure to ionizing radiation during the occupation of 
Japan during World War II.  The salient evidence in this 
case may be briefly summarized.

The evidence shows that the veteran's unit was involved with 
the occupation of Kyushu Island and Nagasaki, Japan, in 1945 
and 1946, and that the Defense Nuclear Agency estimated that 
he was exposed to a dose of ionizing radiation during 
military service of less than one rem.  Private medical 
records show that he was found to have colon cancer in 1985.  
In an advisory opinion dated in July 1997, a representative 
of the VA Under Secretary for Health, opined that there was 
no reasonable possibility that the veteran's colon cancer 
was the result of exposure to ionizing radiation in service.  
There was no evidence received after July 1997 to 
significantly alter the premise of the July 1997 opinion of 
the representative of the VA Under Secretary for Health.

In 2002, the regulation listing the diseases that may be 
presumptively service-connected for "radiation-exposed 
veterans" was amended to include colon cancer, effective as 
of March 26, 2002.  38 C.F.R. § 3.309(d)(2)(xix); 67 Fed. 
Reg. 3612-3616 (Jan. 25, 2002).

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disease based on 
ionizing radiation exposure in service when there is medical 
evidence linking it to such incident.  Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).  In the absence of competent 
medical evidence linking a disability to service, diseases 
specific to radiation-exposed veterans, such as various 
forms of cancers, listed under 38 C.F.R. § 3.309(d) (2002) 
will be presumed to have been incurred in active service if 
the veteran participated in a "radiation risk activity" such 
as onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as various forms of cancer, listed under 38 C.F.R. 
§ 3.311(b) (2001) found 5 years or more after service in an 
ionizing radiation exposed veteran may be service-connected 
if the VA Under Secretary for Benefits, who may request an 
advisory medical opinion from the VA Under Secretary for 
Health, determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically and scientifically to ionizing radiation 
exposure while in service.

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training participated in a radiation-risk activity.  The 
term "radiation-risk activity" includes the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 
1, 1946.  The term "occupation of Hiroshima or Nagasaki, 
Japan, by United States forces" means official military 
duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of 
the government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3)(i),(ii)(B),and (vi).

In this case, the evidence does not show the presence of 
colon cancer in service or for many years later, and an 
opinion from a representative of the VA Under Secretary for 
Health in 1997 is to the effect that there was no reasonable 
possibility that the veteran's colon cancer was the result 
of exposure to ionizing radiation in service.  No evidence 
was received after that opinion that significantly alters 
the opinion.  Hence, service connection for colon cancer 
would not be warranted, but for the administrative issue in 
2002 noted above that added colon cancer to the list of 
diseases that may be presumptively service connected for 
"radiation-exposed veterans", effective from March 26, 2002.  
That administrative issue supports granting service 
connection for the veteran's colon cancer on a presumptive 
basis on his status as a "radiation-exposed veteran", 
effective from March 26, 2002.  38 C.F.R. § 3.114 (2002).  
Therefore, the claim for service connection for colon cancer 
is granted to this extent.

II.  Whether there has been a Timely Appeal from Denials of 
Service Connection for Residuals of Gallbladder Removal, 
Heart Disease, and a Psychiatric Condition.

A.  Factual Background

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Correspondence concerning the necessary 
information will be construed as a substantive appeal.  
38 C.F.R. § 20.202.  The notice of disagreement shall be 
filed within 1 year from the date of mailing of notification 
of the initial review and determination.  The substantive 
appeal shall be filed within 60 days from the date of 
mailing of the statement of the case or a supplemental 
statement of case or within the remainder of the 1-year 
period from the date of the notification of the initial 
review and determination being appealed.  38 U.S.C.A. 
§ 7105(b)(1) and (d)(3) (West 1991); 38 C.F.R. § 20.302(b); 
VAOPGCPREC 9-97.  An extension of the 60-day period for 
filing a substantive appeal, or the 60-day period for 
responding to a statement of the case or supplemental 
statement of the case may be granted for good cause.  
38 C.F.R. § 20.303.  If a timely appeal is not filed with a 
determination, it becomes final.  38 U.S.C.A. § 7105(c).  If 
a timely substantive appeal has not been received, the 
appeal may be dismissed.  VAOPGCPREC 9-99.

A March 1995 RO rating decision denied service connection 
for residuals of gallbladder removal, a heart disease, and a 
psychiatric condition.  The veteran was notified of those 
determinations in a letter dated in March 1995.  He was also 
sent a statement of the case on those issues in March 1995 
prior to receipt of any notice of disagreement.  In April 
1995, a VA Form 9 and correspondence was received in which 
the veteran indicates he has extreme anxiety and had seen a 
specialist for heart problems.  There was no correspondence 
from the veteran referring to the residuals of gallbladder 
removal received within one year of the March 1995 letter 
notifying him of the denial of service connection for that 
condition or within 60 days of issuance of the statement of 
the case on that issue.  Nor does the evidence show that the 
veteran or his representative requested an extension of time 
for the filing of a notice of disagreement or substantive 
appeal on the issue of service connection for residuals of 
gallbladder removal in the March 1995 RO rating decision.

After consideration of all the evidence, the Board finds 
that the evidence does not show the veteran submitted a 
timely notice of disagreement or substantive appeal with the 
denial of service connection for residuals of gallbladder 
removal in the March 1995 RO rating decision.  Hence, the 
Board does not have jurisdiction to review that matter, and 
the veteran's appeal of this issue is dismissed.  

The Board finds that a liberal reading of the VA Form 9 and 
correspondence of the veteran received in April 1995 permits 
a finding of a valid notice of disagreement and substantive 
appeal with the denial of service connection for heart 
disease and a psychiatric condition in the March 1995 RO 
rating decision, notwithstanding that the veteran did not 
specifically indicate his desire to appeal those issues.  
38 C.F.R. § 20.202; Gallegos v. Gober, 14 Vet. App. 50 
(2000).  Therefore, the Board has jurisdiction to review 
those issues, and the appeal is granted to this extent.



ORDER

The appeal with regard to the timeliness of filing of a 
substantive appeal concerning the issue of service 
connection for residuals of gallbladder removal is denied.

The appeal with regard to the timeliness of filing of a 
substantive appeal concerning the issues of service 
connection for a heart disease and a psychiatric condition 
is granted.


REMAND

In view of the Board's favorable decision that the veteran 
submitted a timely substantive appeal with the denial of 
service connection for heart disease and a psychiatric 
condition in the March 1995 RO rating decision, the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for 
a VA heart examination to determine the 
nature and extent of his heart disease, 
and to obtain an opinion as to the 
etiology of this disease.  The examiner 
should give a fully reasoned opinion as 
to the etiology of any heart disease 
found, including an opinion as to 
whether it is at least as likely as not 
that such disease is related to an 
incident of service or to the service-
connected colon cancer (including 
treatment therefor).  If the service-
connected colon cancer aggravated the 
heart disease, the level of disability 
attributable to such aggravation should 
be reported, that is the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  The examiner should 
support the opinions by discussing 
medical principles as applied to 
specific medical evidence in this case.  
In order to assist the examiner in 
providing the requested information, the 
claims folders must be made available to 
the examiner and reviewed in connection 
with the examination.

2.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature and extent of any 
psychiatric condition, and to obtain an 
opinion as to the etiology of any 
psychiatric condition found.  The 
examiner should give a fully reasoned 
opinion as to the etiology of any 
psychiatric condition found, including 
an opinion as to whether it is at least 
as likely as not that such condition is 
related to an incident of service or to 
the service-connected colon cancer.  If 
the service-connected colon cancer 
aggravated the psychiatric condition, 
the level of disability attributable to 
such aggravation should be reported, 
that is the degree of disability over 
and above the degree of disability 
existing prior to the aggravation.  The 
examiner should support the opinion or 
opinions by discussing medical 
principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims 
folders must be made available to the 
examiner and reviewed in connection with 
the examination.

3.  After the above development, the RO 
should review the claims for service 
connection for heart disease and a 
psychiatric condition.  The review of 
those claims should consider entitlement 
to secondary service connection for 
those conditions and the holding of the 
United States Court of Appeals for 
Veterans Claims (Court) in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If 
action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the RO's to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

